UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-54905 Cantabio Pharmaceuticals Inc. (Exact name of registrant as specified in its charter) Delaware 000-54905 99-0373067 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2225 East Bayshore Road #223 Palo Alto, California (Address of principal executive offices) (Zip Code) (650)320-1765 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). X Yes oNo As ofNovember 13, 2015, there were 27,250,000 shares of the issuer’s common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Cantabio Pharmaceuticals, Inc. (the “Company”) as of September 30, 2015, and for the six months ended September 30, 2015 and September 30, 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Form 10-K filing with the SEC for the year ended March 31, 2015.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods. The consolidated results of operations for the six months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the full year. 1 Cantabio Pharmaceuticals, Inc. f/k/a Lion Consulting Group, Inc. Balance Sheets (Unaudited) September 30, 2015 March 31, 2015 ASSETS CURRENT ASSETS: Cash $ - $ - Prepayments and other current assets - Total Current Assets - Total Assets $ $ - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses and other current liabilities $ $ Loan Payable - related party Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Common stock par value $0.001: 100,000,000 shares authorized; 4,850,000 shares issued and outstanding Additional paid-in capital Accumulated deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ - See accompanying notes to the financial statements. F-1 Cantabio Pharmaceuticals, Inc. f/k/a Lion Consulting Group, Inc. Statements of Operations (Unaudited) For the Three Months For the Three Months For the Six Months For the Six Months Ended Ended Ended Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Revenue $ - $ - $ - $ - Operating Expenses Filing and Registration Fees - Professional fees General and administrative expenses 12 Total operating expenses Loss from Operations Income Tax Provision - Net Loss $ Net Loss per Common Share - Basic and Diluted $ Weighted average common shares outstanding: - basic and diluted See accompanying notes to the financial statements. F-2 Cantabio Pharmaceuticals, Inc. f/k/a Lion Consulting Group, Inc. Statement of Stockholders' Equity (Deficit) For the Period Ended September 30, 2015 (Unaudited) Common Stock, $0.001 Par Value Additional Total Number of Paid-in Stockholders' Shares Amount Capital Accumulated Deficit Equity (Deficit) Balance, March 31, 2015 ) ) Contributed capital Net loss ) ) Balance, September 30, 2015 $ $ $ ) $ ) See accompanying notes to the financial statements. F-3 Cantabio Pharmaceuticals, Inc. f/k/a Lion Consulting Group, Inc. Statements of Cash Flows (Unaudited) For the Six Months For the Six Months Ended Ended September 30, 2015 September 30, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities Prepayments and other current assets - Accrued expenses and other current liabilities Net cash used in operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party loan - Net cash provided by financing activities Net change in cash - Cash at beginning of the reporting period - Cash at end of the reporting period $ - $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ - $ - Income tax paid $ - $ - NON-CASH TRANSACTIONS Forgiveness of loans form director - See accompanying notes to the financial statements. F-4 CANTABIO PHARMACEUTICALS, INC. f/k/aLION CONSULTING GROUP, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPEMBER 30, 2015 NOTE 1 – NATURE OF OPERATIONS Lion Consulting Group, Inc. (“the “Company”) was formed on February 6, 2012 in the State of Delaware. The Company will engage primarily in serving the comprehensive needs of businesses in the full range of the business cycle through providing professional consulting services. The Company initially intends to focus on providing services to start-up businesses in order to establish a relationship with younger operations and continue to nurture those relationships over the long term. Currently the Company is engaged in raising capital and entering into relationships in furtherance of its planned activities. NOTE 2 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial positions, results of operations, and cash flows on September 30, 2015, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s March 30, 2015 audited financial statements.The results of operations for the six months ended September 30, 2015 are not necessarily indicative of the operating results for the full year. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting).The Company has adopted a March 31 fiscal year end. Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. Fair Value of Financial Instruments The Company's financial instruments consist of cash and cash equivalents, prepaid expenses, stock subscription receivable, accrued expenses, and a loan payable to a related party. The carrying amounts of these financial instruments approximate fair value due either to length of maturity or interest rates that approximate prevailing rates unless otherwise disclosed in these financial statements. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term debt securities purchased with a maturity of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts, the balances of which at times may exceed federally insured limits. The Company continually monitors its banking relationships and consequently has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. F-5 CANTABIO PHARMACEUTICALS, INC. f/k/aLION CONSULTING GROUP, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPEMBER 30, 2015 Revenue Recognition The Company has yet to realize significant revenues from operations and is still in the development stage.The Company recognizes revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is reasonably assured. Income Taxes Income taxes are computed using the asset and liability method. Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws. A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. It is the Company’s policy to classify interest and penalties on income taxes as interest expense or penalties expense. As of September 30, 2015, there have been no interest or penalties incurred on income taxes. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of September 30, 2015. Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of FASB ASC Topic 718,Compensation – Stock Compensationwhich requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Thefair value of the equity instrument is charged directly to compensation expense and credited to additional paid-in capital over the period during which services are rendered. There has been no stock-based compensation issued to employees. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined. There has been no stock-based compensation issued to non-employees. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. NOTE 4 – PREPAID EXPENSES Prepaid expenses of $4,252 at September 30, 2015 consist of prepaid legal fees.There were no prepayments at March 31, 2015. F-6 CANTABIO PHARMACEUTICALS, INC. f/k/aLION CONSULTING GROUP, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) SEPEMBER 30, 2015 NOTE 5 – ACCRUED EXPENSES Accrued expenses of $23,952 at June 30, 2015 consisted of $284 payable to the a stock transfer agent, and $1,700 payable to an audit firm for services rendered for periods reported on in these financial statements.Accrued expenses of $18,584 at March 31, 2015 consisted of $696 payable to the a stock transfer agent, $16,188 payable to a law firm, and $1,700 payable to an audit firm for services rendered for periods reported on in these financial statements. NOTE 6 – RELATED PARTY TRANSACTIONS A shareholder and officer had loaned funds to the Company to pay certain expenses. The loans were unsecured, non-interest bearing, and had no specific terms of repayment. During the quarter to September 30, 2015 the balance of loans, totaling $8,804 was forgiven and set aside by the lender. An officer of the company has loaned funds to the Company to pay certain expenses. The loans were unsecured, non-interest bearing, and had no specific terms of repayment. As of September 30, 2015 the balance of loans was $38,809. NOTE 7 – CAPITAL STOCK The Company was incorporated on February 6, 2012 in Delaware with authorized capital of 2,000,000 shares of $0.001 par value common stock. In April, 2012 the Company amended its Certificate of Incorporation to authorize 100,000,000 shares of $0.001 par value common stock. On February 23, 2012, the Company issued 2,500,000 shares of common stock to the founder for cash proceeds of $25,000. During the year ended March 31, 2013 the Company issued 1,150,000 shares of common stock at $0.02 per share for total cash proceeds of $23,000. During the year ended March 31, 2014 the Company issued 1,200,000 shares of common stock at $0.02 per share for total cash proceeds of $24,000. NOTE 8 – COMMITMENTS AND CONTINGENCIES The Company neither owns nor leases any real or personal property. The officers of the company have provided office services without charge. There is no obligation for the officers to continue this arrangement. Such costs are immaterial to the financial statements and accordingly are not reflected herein. The officers and directors are involved in other business activities and most likely will become involved in other business activities in the future. Effective May 1, 2013 the Company has entered into an agreement with its founder and majority shareholder which provides for management services to the Company by the shareholder. The agreement stipulates a monthly fee of $5,000 to the shareholder and has no specific termination date. On July 1, 2014, effective March 31, 2014, the Company cancelled the agreement and the shareholder forgave accrued fees of $30,000 related to the agreement. NOTE 9 – LIQUIDITY AND GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern. However, the Company had no revenues as of September 30, 2015. The Company currently has negative working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 10 – SUBSEQUENT EVENTS In accordance with ASC 855-10, the Company has analyzed its operations subsequent to June 30, 2015 to the date these financial statements were issued, and has determined that it does not have any material subsequent events to disclose in these financial statements other than the events described above. F-7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. Our auditor’s report on our March 31, 2015 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. We believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease our business. As of September 30, 2015, we had $0 cash on hand and in the bank. This amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock.Additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. If we are unsuccessful in raising the additional proceeds through a private placement offering, we will then have to seek additional funds through debt financing, which would be highly difficult for a shell company to secure. Therefore, we depend upon the success of the any private placement offering and failure thereof would result in our having to seek capital from other sources such as debt financing, which may not even be available to us. However, if such financing were available, because we are a shell company, we would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could manage the debt load. If we cannot raise additional proceeds via a private placement of our common stock or secure debt financing we would be required to cease as a business. As a result, investors in TS common stock would lose all of their investment. We did not generate any revenue during the six months ended September 30, 2015 and 2014. We incurred operating expenses in the amount of $17,956 in the six months ended September 30, 2015. These operating expenses were comprised almost entirely of professional fees. We have no current agreements to merge with any other entity. As of the date of this quarterly report, the current funds available to the Company will not be sufficient to continue operations. The cost to of maintaining our reporting status is estimated to be approximately $30,000 over the next 12 months. Results of Operations for the six months ended September 30, 2015, as compared to the six months ended September 30, 2014. Our expenses increased to $17,956 for the six months ended September 30, 2015 from $17,270 in the six months ended September 30, 2014.This increase was the result of an introduction in the six months ended September 30, 2015 of professional fees combined with an absence of .filing and registration fees in that same period. As we had no revenues or additional losses in either period, our net losses were the same as our total expenses. 2 Liquidity and Capital Resources At September 30, 2015, we had $4,253 in current assets, consisting entirely of prepaid expenses. Our total current liabilities as of September 30, 2014, were $40,793. Thus, we had negative working capital of $36,540, as of September 30, 2015. Cash Flows from Financing Activities. During the six months ended September 30, 2015, financing activities provided $38,809 in cash, compared to $10,467 during the same quarter last year. As of September 30, 2015, we do not have sufficient cash on hand to commence our 12-month plan of operation or to fund our ongoing operational expenses beyond 12 months. We will need to raise funds to commence our 12-month plan of operation and fund our ongoing operational expenses. Additional funding will likely come from equity financing from the sale of our common stock. If we are successful in completing additional offerings of common stock, existing shareholders will experience dilution of their interest in our Company. We do not have any financing arranged and we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our 12-month plan of operation and ongoing operational expenses. In the absence of such financing, our business will likely fail. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then we will not be able to 12-month plan of operation and our business will fail. OFF BALANCE SHEET ARRANGEMENTS As of the date of this Quarterly Report, the current funds available to the Company will not be sufficient to continue operations. The cost to of maintaining our reporting status is estimated to be $30,000 over the next year. Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 3. Quantitative and Qualitative Disclosures about Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures.Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time period specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, in accordance with Exchange Act Rules 13a-15 and 15d-15, we carried out an evaluation, under the supervision and with the participation of Gergely Toth, our Chief Executive Officer, and Simon Peace, our Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon and as of the date of that evaluation, Mr. Toth and Mr. Peace concluded that our disclosure controls and procedures are not effective to ensure that information required to be disclosed in our reports filed and submitted under the Exchange Act is recorded, processed, summarized and reported as and when required.The reason we believe our disclosure controls and procedures are not effective is because: 3 1. No independent directors; 2. No segregation of duties; 3. No audit committee; and 4. Ineffective controls over financial reporting. Changes in internal controls. There were no changes in our internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II:OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures None Item 5.Other Information None. Item 6.Exhibits Certification of Principal Executive Officerand Acting Principal Accounting Officer pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 Certification of Chief Financial Officer Certification of Principal Executive Officer and Acting Principal Accounting Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Exhibit 101 101.INS - XBRL Instance Document (1) 101.SCH - XBRL Taxonomy Extension Schema Document (1) 101.CAL - XBRL Taxonomy Extension Calculation Linkbase Document (1) 101.DEF - XBRL Taxonomy Extension Definition Linkbase Document (1) 101.LAB - XBRL Taxonomy Extension Label Linkbase Document (1) 101.PRE - XBRL Taxonomy Extension Presentation Linkbase Document (1) (1)Inaccordance with the temporary hardship exemption provided by Rule 201 of Regulation S-T, the date by which the interactive data file is required to be submitted has been extended by six business days. 4 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lion Consulting Group, Inc. By: /s/ Gergely Toth Gergely Toth Its: President, Chief Executive Officer, Director (Principal Executive Officer). November 23, 2015 By: /s/ Simon Peace Simon Peace Its: Chief Financial Officer, Director (Principal Accounting Officer) November 23, 2015 By: /s/ Thomas Roger Sawyer Thomas Roger Sawyer Its: Chief Operations Officer, Director November 23, 2015
